Per Curiam. —
-Alternative writ of mandamus was issued by this Court directed to respondent commanding him (1) to conduct an inquiry into the guardianship of Inga S. Plansen, an insane person (2) to permit Mrs. Hansen to testify privately at such hearing, (3) consider the matter of removing the guardian of Mrs. Hansen, (4) settling of account between Mrs. Plansen and her guardian, (5) that respondent be required to malee his decision in writing and hold the hearing to suit convenience of relator.
There is a motion to quash and a return to the alternative writ. All the pleadings in the cause have been examined and it appears that relator is attempting something in the nature of an intervention in Ex Parte Hansen, 120 Fla. 333, 162 So. 715, after the opinion in said cause has gone down *805and the chancellor performed the duties required of him. It appears further that all the things attempted are matters purely in the sound discretion of respondent as Circuit Judge and County Judge of Volusia County, against neither of whom fraud, neglect of duty, or overreaching is charged. In the opinion last cited, the circuit judge was instructed how to proceed in this matter. He has proceeded to perform his duty as instructed and no error is shown to have been committed. If the estate of Inga S. Hansen is not being properly administered, that fact should be brought to the attention of respondent in a proper proceeding. He has full power to hear and consider the complaint and his is the proper forum in which to litigate such matters.
The motion to quash is granted but without prejudice to apply to the circuit court if desired.
It is so ordered.
Terrell, C. J., and Whitfield, Buford and Ci-iapman, J. J., concur.
Justices Brown and Ti-iomas not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.